Citation Nr: 1109193	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 10, 2003, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to a TDIU effective June 10, 2003.   

The Veteran's claim was first denied by the Board in June 2009.  He appealed the decision to the U.S. Court of Appeals for Veterans Claims.  In December 2009, the parties filed a Joint Motion for Remand (JMR) requesting that the Board's decision be vacated and remanded to the Board.  In December 2009, the Court Clerk granted the motion and remanded the case to the Board for further appellate review.  

This claim was again denied by the Board in July 2010.  The Veteran again appealed to the Veterans Court and, in November 2010, the parties filed another JMR.  In November 2010, the Court Clerk again granted the motion and remanded the case to the Board.    

Additional evidence from the Veteran was received in January 2011 and was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.        

Please note this appeal has been advanced on the Board's docket due to the Veteran's advanced age pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks entitlement to an effective date to 1979 for the grant of a TDIU.  Specifically, he asserts that he has been too disabled to obtain or maintain gainful employment due to the severity of his service-connected low back disability since 1979, when he began to receive disability benefits from the Social Security Administration (SSA).     

In support of his claim, the Veteran submitted an employability evaluation by a private vocational rehabilitation consultant, E.H.  After confirming review of the "VA file" and summarizing numerous pertinent documents included in the evidentiary record, E.H. concluded that, based on the restrictions and limitations related to the Veteran's service-connected back condition, it was at least as likely as not that he was unable to secure or follow any type of substantial gainful occupation from 1979 through June 2003.  

However, the claim was initially denied because the Veteran did not meet the schedular requirements for a TDIU and it was not shown that he was unemployable primarily due to his service-connected disability but rather to a nonservice-connected lung disorder. 

The evidentiary record documents the Veteran's numerous complaints of low back pain and associated radiculopathy and related treatment but also shows treatment for other nonservice-connected disabilities during the period relevant to the current claim/appeal.

Further, in the January 2011 evaluation, E.H. made reference to the Veteran's diagnosis of a nonservice-connected psychiatric disorder in April 1979 and, subsequent treatment for a psychiatric disorder in January 1980, as well as diagnoses of some other nonservice-connected disorders; however, she did not specifically discuss his treatment for a nonservice-connected respiratory (i.e., or lung) disorder and/or the extent to which the disorder (or any nonservice-connected disorders) may have contributed to his inability to secure or maintain gainful employment during the period at issue.  

Because the opinion provided by the private vocational rehabilitation consultant in January 2011 is not adequate for the reasons explained above, and VA has not sought a medical opinion in connection with the Veteran's claim/appeal, remand is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Direct the claims file to a physician for the purpose of obtaining a medical opinion that addresses the effect of the Veteran's service-connected low back disability on his employability from 1979 to June 2003.  If a medical examination is needed in order to provide the requested opinion, please so schedule.

The claims file, to include a copy of this Remand, must be made available to and reviewed by the physician.  The physician must confirm review of the claims folder in providing the medical opinion.  

If an examination is conducted, all indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The physician must confirm that the claims folder was reviewed in the examination report.  

a.  Based on review of the claims folder, the physician should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran was unable to secure or maintain gainful employment due solely to his service-connected low back disability prior to June 10, 2003; or whether it is unlikely (i.e., a probability of less than 50 percent.)

b.  If the physician determines that it is at least as likely as not that the Veteran was unable to secure or maintain gainful employment as a result of his service-connected low back disability, the physician should specify a date on which the Veteran was unable to do so and thoroughly explain the basis of his or her conclusion.  

c.  Note:  The Veteran's service-connected disability, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.

2.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated, to include consideration regarding whether referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) is warranted.  

If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

